Citation Nr: 1026831	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine.

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the RO.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period, provided the claimant 
has the required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the evidence of record indicates that the 
Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA) due, at least in part, to 
disability of his lumbar spine.  Thus far, it does not appear 
that any attempt has been made to obtain a complete copy of the 
medical records underlying the SSA's award.  Because the records 
from SSA could contain information pertinent to the issues on 
appeal, efforts should be made to procure them.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

The record shows that the Veteran was seen for treatment of 
pseudofolliculitis barbae on several occasions during service.  
He maintains that problems with his skin have been ongoing to the 
present time.  See VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated September 2008.  He is competent to offer 
statements as to the continuity of observable symptoms.  The 
requirements for a VA examination and opinion with respect to 
pseudofolliculitis have been met.  See, e.g., McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding, in part, that an 
examination may be required under the provisions of 38 C.F.R. 
§ 3.159(c)(4) if the record on appeal contains medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation).  Because an examination and 
opinion have not yet been obtained, and because it is unclear 
from the clinical evidence whether the Veteran presently has 
pseudofolliculitis barbae (or residuals thereof), a remand is 
required.  38 C.F.R. § 19.9 (2009).

Records of the Veteran's VA treatment were last obtained in July 
2008.  On remand, efforts should be made to obtain records of any 
relevant treatment he may have undergone since that time, in 
order to ensure that his claims are adjudicated on the basis of 
an evidentiary record that is as complete as possible.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in its 
possession).



For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the SSA to provide copies of any records 
in its possession pertaining to its 
consideration of the Veteran's application for 
SSA benefits, to include any medical records 
considered in making that award, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  Obtain copies of any records pertaining to 
relevant VA treatment the Veteran may have 
received since July 2008, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

3.  After all of the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for an examination of his skin.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran has 
pseudofolliculitis barbae, or residuals thereof, 
that can be attributed to service.  A complete 
rationale must be provided.

4.  Thereafter, take adjudicatory action on the 
claims here in question.  If any benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

